           Case 1:17-cv-01230-JB-LF Document 75 Filed 03/18/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

J. LEE,

                Plaintiff,
                                                                           No. 1:17-CV-01230-JB-LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

                Defendants.

           UNOPPOSED MOTION TO EXTEND PRETRIAL ORDER DEADLINE

          COMES NOW Plaintiff J. Lee and hereby requests the Court amend the Second Amended

Scheduling Order [Doc 74] to extend the Pretrial Order deadline. As grounds, Plaintiff states:

          1.    The Court’s Second Amended Scheduling Order [Doc 74] sets a bench trial in this

matter on a trailing docket beginning August 24, 2020.

          2.    The Court’s Second Amended Scheduling Order [Doc 74] requires Plaintiff to

provide a Pretrial Order to Defendants by March 23, 2020, and Defendants to provide a Pretrial

Order to the Court by April 3, 2020.

          3.    Plaintiff needs an additional two weeks to prepare a Pretrial Order and requests the

deadline for Plaintiff to submit a Pretrial Order to Defendants be extended to April 6, 2020.

          4.    Plaintiff further requests Defendants’ deadline to submit a Pretrial Order to the

Court be likewise extended two weeks to April 17, 2020.

          5.    Extending the deadline to prepare and submit a Pretrial Order will not prejudice the

parties or delay the case because trial is not set until August 24, 2020, approximately four months

after the requested extension to submit the Pretrial Order to the Court.
         Case 1:17-cv-01230-JB-LF Document 75 Filed 03/18/20 Page 2 of 2



        6.     Defendants do not oppose this Motion.

        WHEREFORE, Plaintiff respectfully requests the Court amend the Second Amended

Scheduling Order [Doc 74] to set Plaintiff’s deadline to provide a Pretrial Order to Defendants by

April 3, 2020, and set Defendants’ deadline to provide a Pretrial Order to the court by April 17,

2020.

                                             ADAMS+CROW LAW FIRM

                                             By: /s/ Arlyn G. Crow
                                             Arlyn G. Crow
                                             Jacqueline K. Kafka
                                             5051 Journal Center Blvd. NE, Suite 320
                                             Albuquerque, New Mexico 87109
                                             Phone: (505) 582-2819
                                             Fax: (505) 212-0439
                                             arlyn@adamscrow.com
                                             jackie@adamscrow.com
                                             Attorneys for Plaintiff J. Lee

                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Unopposed Motion was electronically filed through the

CM/ECF system on the 18th day of March, 2020, which caused all counsel of record to be served

via electronic means.


                                             ADAMS+CROW LAW FIRM

                                             By: /s/ Arlyn G. Crow
                                                Arlyn G. Crow




                                                2
